Per Curiam.

Judgment was rendered fry the district court against Beam in the sum of $225.00. Beam appealed to this court, and the appellee has filed his motion to dismiss the appeal upon the ground that the court is without jurisdiction. It does not appear that a franchise or freehold is involved, or that a construction of a provision of the constitution of the United States or of this state is necessary to a decision; and as the judgment is for less than the sum of $2,500.00, the appeal is dismissed.

Dismissed.